Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 22, 2016                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  154459 & (36)                                                                                   Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                          Joan L. Larsen,
  PENELOPE N. BAILER,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                               SC: 154459
                                                                  COA: 334823
                                                                  Wayne CC: 16-011797-AW
  DETROIT CITY CLERK and
  WAYNE COUNTY ELECTION COMMISSION,
            Defendants-Appellees,
  and
  ROBERT DAVIS and DESMOND M.WHITE,
           Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 21, 2016 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 22, 2016
        p0922
                                                                             Clerk